OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                 \       P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXASJ&JAi.
                                                                        &Nk
             OFFBGJAL BUSINESS „. kww&sk^ ./
             STATE ©F TEXAS                                                             HINEV BOWES




'-,,.,on* c PRIVATE USE              ^J-SS'-B^S^ 0002003152                             FEB09 2015
  ii/4/2015                   A.j* gg -"rigg^ig^gfa MAILED FROM ZIP CODE 78701
  FEIST, HERBERT HERMAN ,Tr. Ct. No.:39295-M                        WR-12,375-21
  This Court has previously entered-an order citing you for abuse of the writ of
  habeas corpus. The application 4or*-writ. of,.'habeas corpus filed by you in the
  Criminal District Court, received by this''Court on Wednesday, January 21, 2015,
„ does not satisfy the requirements for consideration set out in the order described
- above. Therefore, the Court will take no action on this writ.
                                                                                   Abel Acosta, Clerk
                                                                                        UTF
                                   HERBERT HERMAN FEIST
                                   JEFFERSON COUNTY CORRECTIONAL FACILITY
                                   P-..0. BOX 26007
                                   BEAUMONT, TX 77720                                                 !
                                                                                                      .!
N3B 77720                           lr'l'^ll4l,ni'',,Mll'll'llllM'1llI''l'l'llll,,ll'll',ll'"l